FILED
                                NOT FOR PUBLICATION                            DEC 28 2009

                                                                          MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 JARNAIL SINGH,                                     No. 07-72956

                 Petitioner,                        Agency No. A029-462-617

   v.
                                                    MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Submitted December 15, 2009 **

Before:          GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jarnail Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his motion to reopen deportation proceedings conducted in



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
absentia. Reviewing for abuse of discretion, Urbina-Osejo v. INS, 124 F.3d 1314,

1316 (9th Cir. 1997), we deny in part and dismiss in part the petition for review.

        The agency did not abuse its discretion in denying Singh’s motion to reopen

because Singh failed to demonstrate “reasonable cause” for failing to appear at the

October 11, 1990, hearing. See id.

        We lack jurisdiction to review Singh’s contentions regarding the legal

sufficiency of the notice of hearing and the obligation to advise the immigration

court of any change of address, because Singh failed to raise those issues before

the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

        In light of our disposition, Singh’s request for fees is denied.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




/Research                                    2                                   07-72956